Citation Nr: 1519120	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.  

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a fractured mandible.  

3.  Entitlement to service connection for Parkinson's disease, to include dementia.  

4.  Entitlement to service connection for bladder cancer.  

5.  Entitlement to service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Of note, the claim for service connection for a dental disorder that is presently before the Board has been developed and adjudicated as a claim for service connection for a dental disorder for compensation purposes.  But the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2014)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment.  

The revised version of 38 C.F.R. § 3.381 provides that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination as to certain questions, including, but not limited to: (1) former prisoner of war status; (2) whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the Veteran is totally disabled due to a service-connected disability.  38 C.F.R. § 3.381 (2014).

The record presently before the Board does not include a determination from the VAMC regarding his eligibility for VA outpatient dental treatment.  The claim for VA outpatient dental treatment therefore is referred to the VAMC as the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to an increased rating in excess of 10 percent for residuals of a fractured mandible and entitlement to service connection for Parkinson's disease, to include dementia; bladder cancer; and duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a disability of the teeth due to in-service trauma or disease resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes.

CONCLUSION OF LAW

The criteria for service connection for a disability of the teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in an October 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was not provided a VA compensation examination concerning this dental claim because there is no competent and credible evidence that he has a current dental disability for which VA compensation is payable.  Consequently, the Board concludes that VA is not required to provide him a VA examination concerning this claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

The Merits of the Service Connection Claim

The Veteran is seeking compensation for a dental disorder.  He claims to have suffered significant damage to his teeth during his military service.  See the September 2009 statement.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability - meaning proof the Veteran has had the alleged disability at least at some point since the filing of his claim, even if now resolved; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).

As already indicated, the claim for service connection for a dental disorder, for the alternative or additional purpose of obtaining VA outpatient treatment, has been referred to the VAMC for appropriate action, including adjudication.  This decision, then, is limited to considering entitlement to service connection for a dental disorder for compensation purposes. 

Dental disabilities that may be awarded compensable disability ratings are set forth in 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

The Veteran's service treatment records (STRs) reflect that upon entry into service, the Veteran was missing several teeth, numbered 4, 13, 18, 19, and 30.  Teeth 28 and 29 were noted to have drifted distally, but otherwise, deemed acceptable.  See the October 1942 dental record.  In July 1943, the Veteran fractured his right mandible.  The service treatment record noted moderate swelling over the left condyle, with complaints of soreness upon opening the mouth.  X-rays revealed a fracture in the right molar area and fracture of the left condyle with some forward and medial displacement of the head.  It was concluded that recovery was uneventful.  Upon discharge from service in December 1945, the Veteran's report of physical examination noted no disease or anatomical defect of the teeth and gums.  The examining physician indicated that the Veteran was missing teeth numbered 4, 13, 18, 19, and 30, but met the dental requirements for separation from service.  X-ray testing showed no evidence of an old or recent fracture involving the mandible and facial bones.  The Board notes that service connection was established for residuals of a fractured mandible in August 1971.  See the August 1971 rating decision.  

Post service treatment records reflect continuing dental care.  In January 2009, the Veteran was given a primary diagnosis of dental disorder, not otherwise specified (NOS), and by March 2009, the diagnosis was changed to chronic periodontitis, NOS.  In December 2009, a VA dental note reported 14 missing teeth, numbered 1, 3, 4, 5, 12, 13, 14, 15, 17, 18, 19, 29, 30, and 31).  

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  

Based on the relevant medical and other evidence, both from during and since his service, the Board finds that he does not have a compensable dental disorder.  There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, evidence of record reflects that the Veteran's loss of teeth is related to his chronic periodontitis and not due to loss of substance of body of maxilla or mandible.  In fact, STRs note that the fracture of the mandible had healed prior to his discharge from service, and the Veteran's private dentist reported in April 2004 that the Veteran has not been treated for a broken jaw or restorative treatment resulting from a blow to the jaw.  See the April 2004 private medical statement.  There is no evidence of record suggesting that his teeth damage is due to the service-connected residuals of a fractured mandible.  

While VA outpatient treatment records reflect a diagnosis of chronic periodontitis, periodontal (gum) disease may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment, so not also for compensation.  See 38 C.F.R. § 3.381.  

The Board has considered his reports of teeth damage.  He is competent to describe these symptoms, especially seeing as though this is based on his firsthand knowledge of this factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board also finds his lay testimony concerning this credible, so ultimately probative; however, the fact remains that missing teeth do not constitute a dental disorder for which compensation is payable, as they are not among the disabilities listed in 38 C.F.R. § 4.150.  

Because, for these reasons and bases, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim resultantly must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for a dental disorder for compensation purposes is denied.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to an increased rating in excess of 10 percent for residuals of a fractured mandible and entitlement to service connection for Parkinson's disease, to include dementia; bladder cancer; and duodenal ulcer.  In April 2010 and October 2014, the Veteran expressed disagreement with January 2010 and August 2004 rating decisions that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to entitlement to an increased rating in excess of 10 percent for residuals of a fractured mandible and entitlement to service connection for Parkinson's disease, to include dementia; bladder cancer; and duodenal ulcer.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


